Citation Nr: 0909520	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  03-30 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous disorder.  

2.  Entitlement to service connection for a nervous disorder.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1951 to April 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's previously denied claim for service 
connection for a nervous disorder.  

This claim was previously before the Board and was the 
subject of an August 2005 decision.  In November 2006, a 
Joint Motion to Vacate and Remand was presented to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
November 2006 Order, the Court noted that a Joint Motion for 
Remand had been received and that the motion was granted and 
the claim was remanded.  The Board remanded this claim for 
additional development in April 2007.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The claim for service connection for a nervous disorder 
was previously denied in a November 1983 Board decision.  The 
Veteran did not appeal that decision.  

2.  Evidence received since the last final decision in 
November 1983 relating to service connection for a nervous 
disorder is new and raises a reasonable possibility of 
substantiating the claim.  
  
3.  The Veteran's nervous disorder existed at the time of his 
entry into service, and the evidence shows it is as likely as 
not that it permanently increased in severity during his 
period of service.  


CONCLUSIONS OF LAW

1.  The November 1983 Board decision that denied service 
connection for a nervous disorder is final.  New and material 
evidence has been submitted to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.160(d), 20.302, 20.1103 (2008).  

2.  The Veteran's nervous disorder existed prior to service 
and was aggravated by active service.  38 U.S.C.A. § 1131, 
1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In an April 1954 decision, the Board denied the Veteran's 
claim for service connection for a nervous disorder.  The 
Board declined to reopen the Veteran's claim in November 
1983.  Most recently, in March 2003, the RO declined to 
reopen the Veteran's claim.  While the RO found that new and 
material evidence had not been submitted to reopen the 
Veteran's claim for service connection for a nervous 
disorder, the Board must still consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in November 1983, the Board denied 
service connection for the Veteran's nervous disorder.  
According to the law in effect in 1983, decisions of the 
Board were final, except for claims involving insurance 
contracts.  38 C.F.R. § 19.104 (1983).  Reconsideration by 
the Board could have been accorded based upon an allegation 
of obvious error of fact or law by a claimant or his 
representative or on the Board's own motion.  Reconsideration 
could also have been accorded based upon the discovery of new 
and material evidence in the form of records or reports of 
the service department concerned or officially corrected 
service department records.  38 C.F.R. § 19.185 (1983).  No 
such motion for reconsideration was made by the Veteran or 
any representative, and there was no indication that any 
error had been made such that the Board reconsidered the 
claim on its own motion.  Thus, the Board's November 1983 
decision is final.

The claim for entitlement to service connection for a nervous 
disorder may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in 
November 2002.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service medical records, the 
Veteran's post-service VA and private medical records, and 
the Veteran's statements.  The Board denied the claim because 
there was no evidence that the Veteran's pre-existing nervous 
disorder was aggravated in service.  

The Veteran applied to reopen his claim for service 
connection for a nervous disorder in November 2002.  The 
Board finds that the evidence received since the last final 
decision is new and material because it raises a reasonable 
possibility of substantiating the Veteran's claim.  

In support of his application to reopen his claim for service 
connection, the Veteran submitted a February 2009 private 
medical report from his treating psychiatrist.  The medical 
report shows that the Veteran had a pre-existing tremor and 
fear of being with too many people before he entered military 
service and that it was highly likely that his experiences in 
service aggravated his sound-induced fear and trembling, 
social phobia, anxiety, and depression.      

The Board finds that new and material evidence has been 
submitted with regard to the claim for service connection for 
a nervous disorder.  The claim was previously denied because 
there was no evidence that the Veteran's pre-existing nervous 
disorder had been aggravated by service.  The Veteran has 
submitted evidence showing that his period of active duty 
aggravated his nervous disorder.   

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, 
the Board finds that new and material evidence has been 
submitted.  Therefore the claim for service connection for a 
nervous disorder is reopened.  38 C.F.R. § 3.156(a).  This 
does not mean that service connection is granted.  Rather, 
the merits of the claim for service connection will have to 
be reviewed on a de novo basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the Veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, the Board notes that the discussion in the 
statement of the case essentially considered the Veteran's 
claim on the merits.  Also, the Veteran has provided 
arguments addressing his claim on the merits.  The Board 
therefore finds that, given that the Veteran had adequate 
notice of the applicable regulations, he would not be 
prejudiced by the Board's review of the merits of the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2008).  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 
(1995) (presumption of aggravation created by § 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere transient 
flare-up during service of a preexisting disorder does not, 
in the absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  In 
addition, the usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

On examination prior to entrance into service in June 1951, 
the Veteran reported that he was not in good health due to 
nervousness and a "run-down" condition.  He complained of 
nervous trouble and depression/excessive worry.  The examiner 
found that the Veteran was mildly tense.  The Veteran's 
nervous condition was not considered to be disabling, and he 
was found fit for military service.  Because the Veteran's 
nervous disorder, however, was noted at entrance into 
service, the Board finds that his nervous disorder existed 
prior to service.  The pertinent question is thus whether his 
nervous disorder was aggravated by service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).   

The Veteran's service medical records show that he was 
treated for anxiety reaction in February 1953.  The medical 
report noted that he was extremely nervous and could not 
sleep.  The physician stated that the Veteran was obviously 
unfit for further service and that change of duty had 
provided no relief of his symptoms.  A medical board report 
in April 1953 shows that the Veteran had always been nervous 
and easily upset.  He reported that he had always adjusted 
poorly in large groups of people.  Examination revealed that 
the Veteran suffered from anxiety reaction.  The opinion of 
the medical board was that the Veteran was unfit for further 
service due to his pre-existing anxiety reaction, and that 
the anxiety was neither incurred in nor aggravated by his 
period of active duty.  The medical board recommended that 
the Veteran be discharged from service, and the Veteran was 
subsequently released from active duty in April 1953.  

On VA examination in September 1953, the Veteran complained 
of suffering from a nervous condition.  Examination revealed 
that the Veteran had headaches but did not appear ill.  He 
had no tremor, startle, or perspiration.  He evaded direct 
answers to many questions.  The Veteran expressed no 
delusions or hallucinations and was sane and competent.  The 
diagnosis was inadequate personality.  

Post-service VA medical records dated in February 2003 and 
April 2004 show that the Veteran received treatment for mild 
to moderate generalized anxiety disorder, mild to moderate 
depressive disorder, and rule out social anxiety disorder.  

In a February 2009 private medical report, the Veteran's 
treating psychiatrist reported that the Veteran had developed 
intense social anxiety as an adolescent which interfered with 
his ability to interact with peers.  He was also found to 
have an unusually strong startle and fear reaction in 
response to loud noises.  He had great difficulty getting 
along with other people and stated that being in crowds of 
people or traffic produced strong feelings of anxiety inside 
him.  Examination revealed that the Veteran suffered from 
learned helplessness.  Imaging and electrical recording 
techniques showed that the Veteran's amygdala was most likely 
enlarged and improperly connected to the rest of his brain.  
The psychiatrist explained that this abnormality caused 
overreactive and immensely out-of-proportion emotions such as 
fear, dread, and anxiety to stimuli that most people found 
manageable.  Because the amygdala had connections to the body 
itself as well, the Veteran was also found to have trembling, 
gut activity, increased heartbeat, depression, and memory 
dysfunction.  The psychiatrist reviewed the Veteran's entire 
claims file and diagnosed him with social phobia, general 
anxiety, and depression.  The psychiatrist opined that it was 
highly likely that the Veteran's experiences in the military 
aggravated his pre-existing sound-induced fear and trembling, 
social phobia, anxiety, and depression.  The rationale was 
that the Veteran lost his ability to use his compensatory 
skills during service, was unable to control his impulses in 
service, and began functioning in a learned helpless manner 
when he enlisted in the military and subsequently lost all 
the freedoms he required to control his illness.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board places less probative value on the April 1953 
opinion from the medical board during service.  While the 
examiner found that the Veteran's pre-existing nervous 
disorder had not been aggravated by his period of service, 
the Board finds that the opinion is not supported by adequate 
rationale, as the examiner does not explain why he thought 
that the Veteran's nervous disorder had not been aggravated 
by his military service, where the disorder was shown to be 
"mildly tense" and fit for service at entrance to service and 
"extremely nervous" and unfit for retention at separation.  
If the examiner does not provide a rationale for the opinion, 
that weighs against the probative value of the opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board assigns greater weight to the February 2009 private 
medical opinion.  In placing greater weight on the February 
2009 opinion, the Board notes that in addition to a detailed 
medical examination, there was a complete review of the 
Veteran's case file and a rationale provided for the opinion.  
In forming the opinion, the psychiatrist explained that the 
Veteran's current nervous disorder had been aggravated by his 
period of service because he lost all the freedoms he 
required to control his illness upon enlistment, causing him 
to function in a learned helpless manner.  The Board 
accordingly finds the February 2009 VA medical opinion to be 
the most probative as to whether the Veteran's nervous 
disorder was related to service because the examiner at the 
February 2009 examination based the opinion on a detailed 
review of the file, a thorough medical examination, and 
adequate rationale.  Some factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the veteran's history, and the thoroughness 
and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 
(2000).  

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's nervous disorder 
pre-existed his service and was permanently worsened and 
aggravated therein.  Resolving all doubt in favor of the 
Veteran, the claim for service connection for a nervous 
disorder must be granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   




	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been received to reopen the 
claim for service connection for a nervous disorder.  

Service connection for a nervous disorder is granted based on 
aggravation of the pre-existing disorder during the veteran's 
service.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


